             CASE 0:20-cv-00174-PJS-LIB Doc. 6 Filed 02/24/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

                            * * * * * * * * * * * * * * * * * *

Kenneth Haugen, et al.,                                              Civil No. 20-174 (PJS/LIB)

                       Plaintiffs,

       vs.                                                        ORDER ADOPTING
                                                           REPORT AND RECOMMENDATION
Polk County Department of Social Services, et al.,

                       Defendants.

                            * * * * * * * * * * * * * * * * * *



       Based upon the Report and Recommendation of United States Magistrate Judge Leo I.

Brisbois, and after an independent review of the files, records and proceedings in the above-entitled

matter, IT IS ORDERED:

       1.       Plaintiffs’ Complaint, [Docket No. 1], is DISMISSED without prejudice based

                on a lack of subject matter jurisdiction; and

       2.       Plaintiffs’ Application to Proceed in District Court Without Prepaying Fees or

                Costs, [Docket No. 3], is DENIED as moot.



DATED: 2/24/21                                        s/Patrick J. Schiltz_____________
At Minneapolis, Minnesota                             Patrick J. Schiltz, Judge
                                                      United States District Court
